Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 1 of 45 Page ID #:56



  1   MARY E. ALEXANDER, ESQ. (SBN: 104173)
      Mary Alexander & Associates, P.C.
  2   44 Montgomery Street, Suite 1303
  3   San Francisco, California 94104
      Telephone: (415) 433-4440
  4   Facsimile: (415) 433-5440
      Email: malexander@maryalexanderlaw.com
  5
  6   ELIZABETH J. CABRASER (SBN: 083151)
      Lieff Cabraser Heimann & Bernstein, LLP
  7   275 Battery Street, 29th Floor
      San Francisco, CA 94111-3339
  8   Telephone: (415) 956-1000
      Facsimile: (415) 956-1008
  9   Email: ecabraser@lchb.com
 10
      GRETCHEN NELSON (SBN: 112566)
 11   Nelson & Fraenkel LLP
      601 So. Figueroa Street, Suite 2050
 12   Los Angeles, CA 90017
 13   Telephone: (213) 622-6469
      Facsimile: (213) 622-6019
 14   Email: gnelson@nflawfirm.com
 15   Attorneys for Plaintiffs
      [Additional counsel on signature page]
 16
 17                        UNITED STATES DISTRICT COURT
 18
                          CENTRAL DISTRICT OF CALIFORNIA
 19
      ROBERT ARCHER; MARLENE                   Case No.: 2:20-cv-04203
 20   ARCHER; JACQUELINE GRAHAM;
      ROBERT GRAHAM; PAMELA GIUSTI;
 21   MICHAEL GIUSTI; VALERIE                  FIRST AMENDED CLASS ACTION
      PASQUINI WILLSEA; MICHAEL R.             COMPLAINT FOR DAMAGES
 22   NEKY; GINA M. PALLOTTA; JOSEPH
      CLARK; VIOLA CLARK; JEFFREY
 23   SKINNER; BRENDA SKINNER; RAUL            1. NEGLIGENCE
      PANGILINAN; DENCY PANGILINAN;            2. GROSS NEGLIGENCE
 24   ARLINDA PANGILINAN; RIZALINA
      RUNAS; MARISSA SMITH; JULIAN             3. NEGLIGENT INFLICTION OF
 25   SMITH; PATRICIA MCFADDEN;                   EMOTIONAL DISTRESS
      ALLEN MCFADDEN; GLORIA                   4. INTENTIONAL INFLICTION OF
 26   PRESLEY; JESSE PRESLEY; JANIE
      HARRISON; JULIE PHILLIPS; MARIA             EMOTIONAL DISTRESS
 27
      [Caption continued on following page]    DEMAND FOR JURY TRIAL
 28

                                                               FIRST AMENDED COMPLAINT
                                                                          No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 2 of 45 Page ID #:57



  1
  2   MAGOS; RAYMOND PENA; JOHN
      BEKHAZI; MIRNA BEKHAZI; NANCY
  3   ALVIS; LEONARD OWEN; DOROTHY
      OWEN; CHARLES NURRE; LEIGH
  4   NURRE; AMY ROTHMAN; JORDAN
      BLYNN; GENE QIN; DIANA GONG;
  5   GARY PILGRAM; SHARON
      PILGRAM; SAMUEL ARREAGA;
  6   HILDA ARREAGA; DAVID CHEN;
      JEAN CHEN; KATHERINE HINTON;
  7   NORMA BERKOWITZ; DEBRA
      LEONELLI; DAVID REGE; ROSANN
  8   EADS; BILL J. EADS, SR.; EDNA
      PELAYO; NICHOLAS ALLEN; ANNA
  9   ALLEN; SUZANNE SUWANDA;
      JOSEPH BALLIN; VICTORIA BALLIN,
 10   DAVID LEANDRES, DIANNE
      LEANDRES, GURVINDER BHASIN,
 11   HARVINDER BHASIN, PATRICIA
      MCGINNIS, and MARITESS MILLER,
 12   on behalf of themselves and all others
      similarly situated,
 13
                   Plaintiffs,
 14         vs.
 15   CARNIVAL CORPORATION;
      CARNIVAL PLC and PRINCESS
 16
      CRUISE LINES LTD.,
 17                Defendants.
 18
 19                         COMPLAINT AND JURY DEMAND
 20         Individual and representative Plaintiffs ROBERT ARCHER, MARLENE
 21   ARCHER, PAMELA GIUSTI, MICHAEL GIUSTI, VALERIE PASQUINI
 22   WILLSEA, MICHAEL R. NEKY, GINA M. PALLOTTA, JOSEPH CLARK,
 23   VIOLA CLARK, RAUL PANGILINAN, DENCY PANGILINAN, AMY
 24   ROTHMAN, JORDAN BLYNN, JOSEPH BALLIN, VICTORIA BALLIN,
 25   DAVID LEANDRES, AND DIANNE LEANDRES, bring this action for
 26   themselves and on behalf of all persons similarly situated, including individual
 27   Plaintiffs JACQUELINE GRAHAM, ROBERT GRAHAM, JEFFREY SKINNER,
 28   BRENDA SKINNER, ARLINDA PANGILINAN, RIZALINA RUNAS,

                                                                     FIRST AMENDED COMPLAINT
                                             -2-                                No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 3 of 45 Page ID #:58



  1   MARISSA SMITH, JULIAN SMITH, PATRICIA MCFADDEN, ALLEN
  2   MCFADDEN, GLORIA PRESLEY, JESSE PRESLEY, JANIE HARRISON,
  3   JULIE PHILLIPS, MARIA MAGOS, RAYMOND PENA, JOHN BEKHAZI,
  4   MIRNA BEKHAZI, NANCY ALVIS, LEONARD OWEN, DOROTHY OWEN,
  5   CHARLES NURRE, LEIGH NURRE, GENE QIN, DIANA GONG, GARY
  6   PILGRAM, SHARON PILGRAM, SAMUEL ARREAGA, HILDA ARREAGA,
  7   DAVID CHEN, JEAN CHEN, KATHERINE HINTON, NORMA BERKOWITZ,
  8   DEBRA LEONELLI, DAVID REGE, ROSANNE EADS, BILL J. EADS, SR.,
  9   EDNA PELAYO, NICHOLAS ALLEN, ANNA ALLEN, SUZANNE
 10   SUWANDA, GURVINDER BHASIN, HARVINDER BHASIN, PATRICIA
 11   MCGINNIS, and MARITESS MILLER, and the more than 2,000 passengers who
 12   sailed on the roundtrip Motor Vessel (“M/V”) GRAND PRINCESS cruise from
 13   San Francisco, California on February 21, 2020, to Hawaii, against Defendants,
 14   PRINCESS CRUISE LINES LTD. ("PRINCESS"), its parent companies
 15   CARNIVAL CORPORATION & CARNIVAL PLC (collectively, “CARNIVAL”)
 16   and allege:
 17                                      THE PARTIES
 18         1.      Individual and representative Plaintiff Robert Archer is sui juris, and is
 19   a resident of San Francisco County, California and was a passenger onboard the
 20   Grand Princess cruise from February 21, 2020, to disembarkation on or about
 21   March 10, 2020.
 22         2.      Individual and representative Plaintiff Marlene Archer is sui juris, and
 23   is a resident of San Francisco County, California and was a passenger onboard the
 24   Grand Princess cruise from February 21, 2020, to disembarkation on or about
 25   March 10, 2020.
 26         3.      Individual and representative Plaintiff Pamela Giusti is sui juris, and is
 27   a resident of San Mateo County, California and was a passenger onboard the Grand
 28
                                                                       FIRST AMENDED COMPLAINT
                                               -3-                                No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 4 of 45 Page ID #:59



  1   Princess cruise from February 21, 2020, to disembarkation on or about March 10,
  2   2020.
  3           4.    Individual and representative Plaintiff Michael Giusti is sui juris, and
  4   is a resident of San Mateo County, California and was a passenger onboard the
  5   Grand Princess cruise from February 21, 2020, to disembarkation on or about
  6   March 10, 2020.
  7           5.    Individual and representative Plaintiff Valerie Pasquini Willsea is sui
  8   juris, is a resident of San Mateo County, California and was a passenger onboard
  9   the Grand Princess cruise from February 21, 2020, to disembarkation on or about
 10   March 10, 2020.
 11           6.    Individual and representative Plaintiff Michael R. Neky is sui juris, is
 12   a resident of Stanislaus County, California and was a passenger onboard the Grand
 13   Princess cruise from February 21, 2020, to disembarkation on or about March 10,
 14   2020.
 15           7.    Individual and representative Plaintiff Gina M. Pallotta is sui juris, is a
 16   resident of Stanislaus County, California and was a passenger onboard the Grand
 17   Princess cruise from February 21, 2020, to disembarkation on or about March 10,
 18   2020.
 19           8.    Individual and representative Plaintiff Joseph Clark is sui juris, and is
 20   a resident of Stanislaus County, California and was a passenger onboard the M/V
 21   GRAND PRINCESS cruise from February 21, 2020, to disembarkation on or about
 22   March 10, 2020.
 23           9.    Individual and representative Plaintiff Viola Clark is sui juris, and is a
 24   resident of Stanislaus County, California and was a passenger onboard the M/V
 25   GRAND PRINCESS cruise from February 21, 2020, to disembarkation on or about
 26   March 10, 2020.
 27           10.   Individual and representative Plaintiff Raul Pangilinan is sui juris, and
 28   is a resident of Contra Costa County, California and was a passenger onboard the
                                                                        FIRST AMENDED COMPLAINT
                                               -4-                                 No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 5 of 45 Page ID #:60



  1   M/V GRAND PRINCESS cruise from February 21, 2020, to disembarkation on or
  2   about March 10, 2020.
  3           11.   Individual and representative Plaintiff Dency Pangilinan is sui juris,
  4   and is a resident of Contra Costa County, California and was a passenger onboard
  5   the M/V GRAND PRINCESS cruise from February 21, 2020, to disembarkation on
  6   or about March 10, 2020.
  7           12.   Individual and representative Plaintiff Amy Rothman is sui juris, and
  8   is a resident of Queens County, New York and was a passenger onboard the M/V
  9   GRAND PRINCESS cruise from February 21, 2020, to disembarkation on or about
 10   March 10, 2020.
 11           13.   Individual and representative Plaintiff Jordan Blynn is sui juris, and is
 12   a resident of Queens County, New York and was a passenger onboard the M/V
 13   GRAND PRINCESS cruise from February 21, 2020, to disembarkation on or about
 14   March 10, 2020.
 15           14.   Individual and representative Plaintiff Joseph Ballin is sui juris, and is
 16   a resident of Stone County, Missouri and was a passenger onboard the Grand
 17   Princess cruise from February 21, 2020, to disembarkation on or about March 10,
 18   2020.
 19           15.   Individual and representative Plaintiff Victoria Ballin is sui juris, and
 20   is a resident of Stone County, Missouri and was a passenger onboard the Grand
 21   Princess cruise from February 21, 2020, to disembarkation on or about March 10,
 22   2020.
 23           16.   Individual and representative Plaintiff David Leandres is sui juris, and
 24   is a resident of Washington County, Oregon and was a passenger onboard the
 25   Grand Princess cruise from February 21, 2020, to disembarkation on or about
 26   March 10, 2020.
 27           17.   Individual and representative Plaintiff Dianne Leandres is sui juris,
 28   and is a resident of Washington County, Oregon and was a passenger onboard the
                                                                        FIRST AMENDED COMPLAINT
                                               -5-                                 No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 6 of 45 Page ID #:61



  1   Grand Princess cruise from February 21, 2020, to disembarkation on or about
  2   March 10, 2020.
  3         18.   Individual Plaintiff Jacqueline Graham is sui juris, and is a resident of
  4   San Francisco County, California and was a passenger onboard the Grand Princess
  5   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
  6         19.   Individual Plaintiff Robert Graham is sui juris, and is a resident of San
  7   Francisco County, California and was a passenger onboard the Grand Princess
  8   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
  9         20.   Individual Plaintiff Jeffrey Skinner is sui juris, is a resident of
 10   Sacramento County, California and was a passenger onboard the M/V GRAND
 11   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
 12   10, 2020.
 13         21.   Individual Plaintiff Brenda Skinner is sui juris, is a resident of
 14   Sacramento County, California and was a passenger onboard the M/V GRAND
 15   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
 16   10, 2020.
 17         22.   Individual Plaintiff Arlinda Pangilinan is sui juris, is a resident of San
 18   Joaquin County, California and was a passenger onboard the M/V GRAND
 19   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
 20   10, 2020.
 21         23.   Individual Plaintiff Rizalina Runas is sui juris, is a resident of San
 22   Joaquin County, California and was a passenger onboard the M/V GRAND
 23   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
 24   10, 2020.
 25         24.   Individual Plaintiff Marissa Smith is sui juris, is a resident of
 26   Bernalillo County, New Mexico and was a passenger onboard the M/V GRAND
 27   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
 28   10, 2020.
                                                                       FIRST AMENDED COMPLAINT
                                              -6-                                 No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 7 of 45 Page ID #:62



  1         25.   Individual Plaintiff Julian Smith is sui juris, is a resident of Barnalillo
  2   County, New Mexico and was a passenger onboard the M/V GRAND PRINCESS
  3   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
  4         26.   Individual Plaintiff Patricia McFadden is sui juris, is a resident of
  5   Solano County, California and was a passenger onboard the M/V GRAND
  6   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  7   10, 2020.
  8         27.   Individual Plaintiff Allen McFadden is sui juris, is a resident of Solano
  9   County, California and was a passenger onboard the M/V GRAND PRINCESS
 10   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
 11         28.   Individual Plaintiff Gloria Presley is sui juris, is a resident of Contra
 12   Costa County, California and was a passenger onboard the M/V GRAND
 13   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
 14   10, 2020.
 15         29.   Individual Plaintiff Jesse Presley is sui juris, is a resident of Contra
 16   Costa County, California and was a passenger onboard the M/V GRAND
 17   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
 18   10, 2020.
 19         30.   Individual Plaintiff Janie Harrison is sui juris, is a resident of Solano
 20   County, California and was a passenger onboard the M/V GRAND PRINCESS
 21   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
 22         31.   Individual Plaintiff Julie Phillips is sui juris, is a resident of Antelope
 23   County, Nebraska and was a passenger onboard the M/V GRAND PRINCESS
 24   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
 25         32.   Individual Plaintiff Maria Magos is sui juris, is a resident of Fresno
 26   County, California and was a passenger onboard the M/V GRAND PRINCESS
 27   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
 28
                                                                       FIRST AMENDED COMPLAINT
                                              -7-                                 No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 8 of 45 Page ID #:63



  1         33.   Individual Plaintiff Raymond Pena is sui juris, is a resident of Fresno
  2   County, California and was a passenger onboard the M/V GRAND PRINCESS
  3   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
  4         34.   Individual Plaintiff John Bekhazi is sui juris, is a resident of Benton
  5   County, Washington and was a passenger onboard the M/V GRAND PRINCESS
  6   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
  7         35.   Individual Plaintiff Mirna Bekhazi is sui juris, is a resident of Benton
  8   County, Washington and was a passenger onboard the M/V GRAND PRINCESS
  9   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
 10         36.   Individual Plaintiff Nancy Alvis is sui juris, is a resident of Klamath
 11   County, Oregon and was a passenger onboard the M/V GRAND PRINCESS cruise
 12   from February 21, 2020, to disembarkation on or about March 10, 2020.
 13         37.   Individual Plaintiff Leonard Owen is sui juris, is a resident of Contra
 14   Costa County, California and was a passenger onboard the M/V GRAND
 15   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
 16   10, 2020.
 17         38.   Individual Plaintiff Dorothy Owen is sui juris, is a resident of Contra
 18   Costa County, California and was a passenger onboard the M/V GRAND
 19   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
 20   10, 2020.
 21         39.   Individual Plaintiff Charles Nurre is sui juris, is a resident of
 22   Sacramento County, California and was a passenger onboard the M/V GRAND
 23   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
 24   10, 2020.
 25         40.   Individual Plaintiff Leigh Nurre is sui juris, is a resident of
 26   Sacramento County, California and was a passenger onboard the M/V GRAND
 27   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
 28   10, 2020.
                                                                       FIRST AMENDED COMPLAINT
                                              -8-                                 No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 9 of 45 Page ID #:64



  1         41.   Individual Plaintiff Gene Qin is sui juris, is a resident of San Francisco
  2   County, California and was a passenger onboard the M/V GRAND PRINCESS
  3   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
  4         42.   Individual Plaintiff Diana Gong is sui juris, is a resident of San
  5   Francisco County, California and was a passenger onboard the M/V GRAND
  6   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  7   10, 2020.
  8         43.   Individual Plaintiff Gary Pilgram is sui juris, is a resident of Marin
  9   County, California and was a passenger onboard the M/V GRAND PRINCESS
 10   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
 11         44.   Individual Plaintiff Sharon Pilgram is sui juris, is a resident of Marin
 12   County, California and was a passenger onboard the M/V GRAND PRINCESS
 13   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
 14         45.   Individual Plaintiff Samuel Arreaga is sui juris, is a resident of San
 15   Joaquin County, California and was a passenger onboard the M/V GRAND
 16   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
 17   10, 2020.
 18         46.   Individual Plaintiff Hilda Arreaga is sui juris, is a resident of San
 19   Joaquin County, California and was a passenger onboard the M/V GRAND
 20   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
 21   10, 2020.
 22         47.   Individual Plaintiff David Chen is sui juris, is a resident of San Mateo
 23   County, California and was a passenger onboard the M/V GRAND PRINCESS
 24   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
 25         48.   Individual Plaintiff Jean Chen is sui juris, is a resident of San Mateo
 26   County California and was a passenger onboard the M/V GRAND PRINCESS
 27   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
 28
                                                                      FIRST AMENDED COMPLAINT
                                             -9-                                 No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 10 of 45 Page ID #:65



  1         49.   Individual Plaintiff Katherine Hinton is sui juris, is a resident of Napa
  2   County, California and was a passenger onboard the M/V GRAND PRINCESS
  3   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
  4         50.   Individual Plaintiff Norma Berkowitz is sui juris, is a resident of
  5   Nevada County, California and was a passenger onboard the M/V GRAND
  6   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  7   10, 2020.
  8         51.   Individual Plaintiff Debra Leonelli is sui juris, is a resident of San
  9   Francisco County, California and was a passenger onboard the M/V GRAND
 10   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
 11   10, 2020.
 12         52.   Individual Plaintiff David Rege is sui juris, is a resident of San
 13   Francisco County, California and was a passenger onboard the M/V GRAND
 14   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
 15   10, 2020.
 16         53.   Individual Plaintiff Rosann Eads is sui juris, is a resident of Placer
 17   County, California and was a passenger onboard the M/V GRAND PRINCESS
 18   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
 19         54.   Individual Plaintiff Bill J. Eads, Sr. is sui juris, is a resident of Placer
 20   County, California and was a passenger onboard the M/V GRAND PRINCESS
 21   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
 22         55.   Individual Plaintiff Edna Pelayo is sui juris, is a resident of San
 23   Joaquin County, California and was a passenger onboard the M/V GRAND
 24   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
 25   10, 2020.
 26         56.   Individual Plaintiff Nicholas Allen is sui juris, is a resident of San
 27   Mateo County, California and was a passenger onboard the M/V GRAND
 28
                                                                        FIRST AMENDED COMPLAINT
                                              - 10 -                               No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 11 of 45 Page ID #:66



  1   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  2   10, 2020.
  3         57.   Individual Plaintiff Anna Allen is sui juris, is a resident of San Mateo
  4   County, California and was a passenger onboard the M/V GRAND PRINCESS
  5   cruise from February 21, 2020, to disembarkation on or about March 10, 2020.
  6         58.   Individual Plaintiff Suzanne Suwanda is sui juris, is a resident of Santa
  7   Clara County, California and was a passenger onboard the M/V GRAND
  8   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
  9   10, 2020.
 10         59.   Individual Plaintiff Gurvinder Bhasin is sui juris, is a resident of
 11   Alameda County, California and was a passenger onboard the M/V GRAND
 12   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
 13   10, 2020.
 14         60.   Individual Plaintiff Harvinder Bhasin is sui juris, is a resident of
 15   Alameda County, California and was a passenger onboard the M/V GRAND
 16   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
 17   10, 2020.
 18         61.   Individual Plaintiff Patricia McGinnis is sui juris, is a resident of
 19   Clackamas County, Oregon and was a passenger onboard the M/V GRAND
 20   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
 21   10, 2020.
 22         62.   Individual Plaintiff Maritess Miller is sui juris, is a resident of
 23   Maricopa County, Arizona and was a passenger onboard the M/V GRAND
 24   PRINCESS cruise from February 21, 2020, to disembarkation on or about March
 25   10, 2020.
 26         63.   Defendant CARNIVAL CORPORATION was incorporated in 1972 in
 27   Panama and has its headquarters in Miami, Florida.
 28
                                                                       FIRST AMENDED COMPLAINT
                                             - 11 -                               No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 12 of 45 Page ID #:67



  1         64.    Defendant CARNIVAL PLC was incorporated in 2000, in Wales,
  2   United Kingdom. It also has its headquarters in Miami, Florida.
  3         65.    Upon information and belief, Defendant PRINCESS CRUISE LINES
  4   LTD. is incorporated in Bermuda, with its headquarters in Santa Clarita, California.
  5         66.    Upon information and belief, at all times hereto, CARNIVAL
  6   CORPORATION, CARNIVAL PLC, and PRINCESS advertised, marketed, sold,
  7   and profited (directly or indirectly) from and owned, controlled, and operated the
  8   cruise ship, M/V GRAND PRINCESS.
  9                       ALTER EGO/PIERCING CORPORATE VEIL
 10         67.    Defendants CARNIVAL CORPORATION, CARNIVAL PLC, AND
 11   PRINCESS are alter egos and/or agents of each other such that the corporate form
 12   should be disregarded.
 13         68.    CARNIVAL CORPORATION and CARNIVAL PLC operate as a
 14   single economic enterprise. They share a senior executive management team and
 15   identical Boards of Directors. Both CARNIVAL CORPORATION and
 16   CARNIVAL PLC share a single headquarters in Miami, Florida.
 17         69.    As described by CARNIVAL CORPORATION in a filing with the
 18   Securities and Exchange Commission (“SEC”), “Carnival Corporation and Carnival
 19   plc operate a dual listed company (‘DLC’), whereby the businesses of Carnival
 20   Corporation and Carnival plc are combined through a number of contracts and
 21   through provisions in Carnival Corporation’s Articles of Incorporation and By-
 22   Laws and Carnival plc’s Articles of Association.”
 23         70.    Plaintiff brings this lawsuit against CARNIVAL CORPORATION and
 24   CARNIVAL PLC individually, but because the entities work as alter-egos and/or
 25   agents of one another, Plaintiff refers to them collectively throughout this
 26   Complaint as “CARNIVAL.”
 27         71.    In a federal criminal plea agreement signed by CARNIVAL in 2016,
 28   CARNIVAL described PRINCESS as one of several “operating lines” that together
                                                                      FIRST AMENDED COMPLAINT
                                             - 12 -                              No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 13 of 45 Page ID #:68



  1   comprise the “Carnival Group” of companies. CARNIVAL stated that Princess and
  2   the other cruise ship operating lines are semi- autonomous entities within the
  3   Carnival Corporation and Carnival plc (formerly P&O Princess Cruises plc)
  4   corporate umbrella.
  5         72.    In that 2016 federal criminal plea agreement, CARNIVAL stated that
  6   it “currently monitors and supervises environmental, safety, security, and regulatory
  7   requirements for Princess and other Carnival brands. Carnival Corporation & plc
  8   operate a total of 101 ships visiting 700 ports around the world, including most
  9   major ports in the United States.”
 10         73.    CARNIVAL has ownership and control over PRINCESS, which is
 11   organized under Holland America Group within CARNIVAL. CARNIVAL has
 12   claimed in filings with the SEC that it wholly owns PRINCESS as a subsidiary.
 13         74.    CARNIVAL and PRINCESS share the same Board of Directors and
 14   almost all of the same executive officers, and appear to use the same assets.
 15         75.    CARNIVAL exerts control and domination over PRINCESS’s
 16   business and day-to-day operations.
 17                                     JURISDICTION
 18         76.    This Court has Admiralty subject matter jurisdiction pursuant to 28
 19   U.S.C. § 1333 as this case involves a maritime tort. The type of incident and
 20   injuries suffered by Plaintiffs and the class had the potential to impact maritime
 21   commerce as Plaintiffs and the class suffered harm and Plaintiffs and the class were
 22   and continue to be at serious risk of imminent harm as a result of exposure to
 23   COVID-19 aboard the cruise ship upon which they were paying passengers.
 24         77.    This Court also has subject matter jurisdiction pursuant to the Class
 25   Action Fairness Act, codified at 28 USC §1332(d)(2)(A) and (C), because the
 26   claims of the proposed Class Members exceed $5,000,000 and because at least one
 27   member of the Proposed Class of plaintiffs is a citizen of a state different from at
 28   least one Defendant.
                                                                      FIRST AMENDED COMPLAINT
                                              - 13 -                             No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 14 of 45 Page ID #:69



  1         78.     This Court has personal jurisdiction over Defendants, who each
  2   conduct substantial business in this district.
  3         79.     Defendant PRINCESS has its headquarters in Santa Clarita, California.
  4         80.     Upon information and belief, CARNIVAL, including by and through
  5   its subsidiary, PRINCESS, markets cruise vacations to California residents and
  6   employs thousands of California residents to work at its California headquarters.
  7   The Court has personal jurisdiction over CARNIVAL because CARNIVAL is
  8   authorized to do business in California, conducts substantial business in California,
  9   and some of the actions giving rise to this Complaint took place in California.
 10         81.     The claims asserted herein arise from Defendants’ contacts with
 11   California.
 12         82.     Additionally, each of the Defendants purports to be a party to the
 13   Passage Contract, which purports to name the Central District as proper venue to
 14   actions against Defendants. Although Plaintiffs do not concede the enforceability of
 15   the Passage Contract, by naming this District as a proper venue, Defendants have
 16   consented to personal jurisdiction in this District.
 17         83.     Each of the facts pleaded herein independently, but also all of these
 18   facts together, are sufficient to render the exercise of jurisdiction by this Court over
 19   Defendants permissible under traditional notions of fair play and substantial justice.
 20                                           VENUE
 21         84.     Venue in the Central District of California is proper under 28 U.S.C. §
 22   1391 because Defendants are deemed to reside in any judicial district in which they
 23   are subject to personal jurisdiction.
 24         85.     Additionally, without conceding the enforceability of the Passage
 25   Contract, Plaintiffs acknowledge the inclusion in the Passage Contract of a venue
 26   selection provision designating the United States District Court for the Central
 27   District of California in Los Angeles as a proper venue for this action.
 28
                                                                       FIRST AMENDED COMPLAINT
                                              - 14 -                              No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 15 of 45 Page ID #:70



  1                              FACTUAL BACKGROUND
  2         86.    In December 2019, a new strain of Coronavirus known as COVID-19
  3   or SARS-CoV-2 was first observed in humans in China. The virus quickly spread
  4   through China and Asia and has caused a global pandemic. Infection with COVID-
  5   19 is generally associated with symptoms such as fever, a dry cough, shortness of
  6   breath, infection, pneumonia, and it can be fatal.
  7         87.    Clinicians and public health experts continue to learn more about the
  8   virus and its effects on the human body. In addition to the cold- and flu-like
  9   symptoms COVID-19 patients typically experience, the virus has been linked to
 10   loss of taste and smell, blood clots, severe strokes, heart inflammation, acute kidney
 11   disease, intestinal damage, liver damage, and neurological problems.1
 12         88.    As of the filing of this complaint, there have been over 1.7 million
 13   cases and over 103,000 deaths in the United States as a result of COVID-19. Over
 14   2,000 cases and, as of this filing, 40 deaths have been reported in San Francisco, at
 15   least three of which were due to infections contracted while onboard the M/V
 16   GRAND PRINCESS—a ship owned and operated by Defendants.
 17         89.    On January 30, 2020, the World Health Organization declared
 18   COVID-19 a global health emergency.
 19         90.    In early February 2020, experts in the European Union, led by
 20   epidemiologist Dr. Christou Hadjichristodoulou, released guidelines for the cruise
 21   industry that included an outline of the risk of COVID-19 outbreaks aboard cruise
 22   ships and recommended response protocols.2 Specifically, the guidelines directed
 23
      1
        Lenny Bernstein, Carolyn Y. Johnson, Sarah Kaplan and Laurie McGinley.
 24   Coronavirus destroys lungs. But doctors are finding its damage in kidneys, hearts,
 25   and elsewhere. The Washington Post. April 15, 2020.
      https://www.washingtonpost.com/health/coronavirus-destroys-lungs-but-doctors-
 26   are-finding-its-damage-in-kidneys-hearts-and-elsewhere/2020/04/14/7ff71ee0-
      7db1-11ea-a3ee-13e1ae0a3571_story.html (last visited April 29, 2020).
 27   2
        Interim Advice for Preparedness and Response to Cases of Acute Respiratory
 28   Disease at Points of Entry in the European Union (EU) / EEA Member States (MS):
      Advice for ship operators for preparednessand response to the outbreak of 2019-
                                                                      FIRST AMENDED COMPLAINT
                                             - 15 -                              No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 16 of 45 Page ID #:71



  1   that, in the event of a COVID-19 case, close contacts of the case should be
  2   quarantined in their cabin or on shore, and “casual contacts” should be
  3   disembarked.3
  4         91.    Defendants CARNIVAL and PRINCESS represent that they have a
  5   commitment to “the health, safety, and security” of their passengers and promote
  6   their business as one that “always strives to be free of injuries, illness and loss.”4
  7   They further assert that they “[s]upport a proactive framework of risk mitigation in
  8   the areas of HESS [Health, Environment, Safety, Security] aimed at preventing,
  9   monitoring and responding to threats.”5
 10         92.    However, in or before early February 2020, Defendants became aware
 11   of an outbreak of COVID-19 aboard the cruise ship the DIAMOND PRINCESS,
 12   which is operated by CARNIVAL and PRINCESS. The outbreak originated on the
 13   DIAMOND PRINCESS while the vessel was docked in Yokohama, Japan. Ten
 14   cases were originally diagnosed, and that number rapidly escalated to over 700
 15   cases—over one-fifth of the passengers onboard. Investigative reporting about the
 16   DIAMOND PRINCESS alleges that well after CARNIVAL and PRINCESS
 17
      nCoV acute respiratory disease, Feb. 3, 2020,
 18   https://www.gac.com/491364/siteassets/about-gac/coronavirus/eu-interim-
      advice_2019-ncov_maritime_4_2_2020_f.pdf (last visited April 6, 2020); see also
 19   Matt Apuzzo, Motoko Rich and David Yaffe-Bellany, Failures on Diamond
 20   PrincessShadow Another Cruise Ship Outbreak, The New York Times, March 8,
      2020, https://www.nytimes.com/2020/03/08/world/asia/coronavirus-cruise-
 21   ship.html (last visited April 6, 2020).
      3
 22     Healthy GateWays, Algorithm for decision making in response to an event of a
      suspect case of COVID-19,
 23   https://www.nytimes.com/2020/03/08/world/asia/coronavirus-cruise-ship.html (last
      visited April 6, 2020).
 24   4
        Carnival Health, Environment, Safety, Security & Sustainability Policy &
 25   Governance, Carnival Health, Environment, Safety, Security & Sustainability
      Policy & Governance, https://www.carnivalcorp.com/leading-responsibly/health-
 26   environment-safety-security-sustainability-policy-governance/ (last visited April 7,
      2020).
 27   5
        Carnival Corporation & PLC Health, Environmental, Safety, Security, and
 28   Sustainability Corporate Policy, https://www.carnivalcorp.com/static-
      files/0b8327aa-c3be-4022-a1a5-a6dad7123af7 (last visited April 7, 2020).
                                                                        FIRST AMENDED COMPLAINT
                                               - 16 -                              No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 17 of 45 Page ID #:72



  1   became aware of the first case aboard the ship, Defendants worked to “keep the fun
  2   going” by “encouraging [guests] to mingle.”6
  3         93.    To date, 14 of the DIAMOND PRINCESS’s passengers have died as a
  4   result of COVID-19.7 At least two of these fatalities occurred before February 19,
  5   2020.8
  6         94.    In a February 18, 2020, update issued in response to the crisis aboard
  7   the DIAMOND PRINCESS, the Center for Disease Control (CDC) stated that “the
  8   rate of new reports of positives [now] on board, especially among those without
  9   symptoms, highlights the high burden of infection on the ship and potential for
 10   ongoing risk."9
 11         95.    Upon information and belief, in February, CARNIVAL also operated a
 12   voyage on the RUBY PRINCESS, from New Zealand to Australia. News reports
 13   suggest that in mid-to-late February, Defendants became aware of COVID-19 cases
 14   onboard the RUBY PRINCESS. Despite this information, CARNIVAL operated a
 15   second voyage on the RUBY PRINCESS, immediately following the New Zealand-
 16   to-Australia voyage. Since the vessel docked in Australia on March 19, over 600
 17   passengers who were on the RUBY PRINCESS have tested positive for the virus
 18   and 10 have died. Australian authorities have announced a criminal investigation
 19   into the matter.
 20   6
        Austin Carr and Chris Palmieri, Socially Distance This: Carnival Executives
 21   Knew They Had a Virus Problem, But Kept the Party Going, Bloomberg, April 16,
      2020, https://www.bloomberg.com/features/2020-carnival-cruise-coronavirus/ (last
 22   visited April 20, 2020).
      7
 23     Lauren Smiley, 27 Days in Tokyo Bay: What Happened on the Diamond Princess,
      Wired, May 13, 2020, https://www.wired.com/story/diamond-princess-coronavirus-
 24   covid-19-tokyo-bay/.
      8
 25     See The New York Times, Japan Reports 2 Deaths Among Cruise Ship
      Passengers, Feb. 19, 2020, https://www.nytimes.com/2020/02/19/world/asia/china-
 26   coronavirus.html (last visited April 6, 2020).
      9
 27     See Centers for Disease Control and Prevention, Update on the Diamond Princess
      Cruise Ship in Japan, Feb. 18, 2020,
 28   https://www.cdc.gov/media/releases/2020/s0218-update-diamond-princess.html
      (last visited April 6, 2020).
                                                                     FIRST AMENDED COMPLAINT
                                             - 17 -                             No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 18 of 45 Page ID #:73



  1         96.   To date, cruises run by CARNIVAL have been identified as
  2   responsible for more than 1,500 positive COVID-19 infections, and almost 40
  3   deaths.
  4         97.   On February 11, 2020, Defendants operated a roundtrip voyage from
  5   San Francisco to Mexico aboard the M/V GRAND PRINCESS. On or around
  6   February 19, 2020, Defendants became aware of at least one passenger suffering
  7   from COVID-19 symptoms onboard the M/V GRAND PRINCESS.
  8         98.   According to CARNIVAL’s Chief Medical Officer, Grant Tarling,
  9   MD, MPH, Defendants believed the infected passenger was already carrying the
 10   virus when he boarded the M/V GRAND PRINCESS on February 11, 2020.10
 11   Despite their knowledge regarding COVID-19, Defendants had no effective
 12   passenger medical screening methods in place at the time of boarding.
 13         99.   Dr. Tarling reported that the infected passenger sought medical
 14   treatment from the medical center onboard the M/V GRAND PRINCESS on
 15   February 20, 2020. The passenger reported suffering from “acute respiratory
 16   distress” for about a week before seeking treatment. Upon information and belief,
 17   this information would have triggered mandatory reporting under 42 CFR 71.1 et
 18   seq. and constitutes a “hazardous condition” per 33 CFR § 160.216.11
 19         100. Upon information and belief, at least three other passengers on the
 20   M/V GRAND PRINCESS’s Mexico trip suffered from COVID-19 symptoms while
 21
      10
 22      Thomas Fuller, John Eligon, and Jenny Gross, Cruise Ship, Floating Symbol of
      America’s Fear of Coronavirus, Docks in Oakland, The New York Times, March
 23   9, 2020, https://www.nytimes.com/2020/03/09/us/coronavirus-cruise-ship-oakland-
      grand-princess.html (last visited April 7, 2020).
 24   11
         Section 160.216 requires that “[w]henever there is a hazardous condition … on
 25   board a vessel or caused by a vessel or its operation, the owner, agent, master,
      operator, or person in charge must immediately notify the nearest Coast Guard
 26   Sector Office . . . .” A“[h]azardous condition means any condition that may
 27   adversely affect the safety of any vessel … or the environmental quality of any port,
      harbor, or navigable waterway of the United States. It may, but need not,
 28   involve … injury or illness of a person aboard … .” 33 CFR § 160.202 (emphasis
      added).
                                                                     FIRST AMENDED COMPLAINT
                                            - 18 -                              No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 19 of 45 Page ID #:74



  1   on the vessel, likely exposing dozens of other passengers to the virus. At least 100
  2   passengers who traveled on board the M/V GRAND PRINCESS have tested
  3   positive for COVID-19, and two passengers who traveled on the M/V GRAND
  4   PRINCESS’s Mexico trip died after disembarking. One of these fatalities was the
  5   first-reported death caused by COVID-19 in California.12
  6         101. On February 21, 2020, the M/V GRAND PRINCESS arrived at port in
  7   San Francisco and some of the passengers from the Mexico trip disembarked.
  8         102. Approximately sixty-two passengers, at least two of whom were ill,
  9   and over 1,000 crew members remained onboard the M/V GRAND PRINCESS to
 10   continue traveling on the ship’s next voyage, to Hawaii. Defendants did not
 11   implement any effective COVID-19 medical screening or examination procedures
 12   for crew or passengers who remained onboard and planned to travel on the Hawaii
 13   voyage.
 14         103. Defendants did not initiate effective measures to sanitize or disinfect
 15   the vessel in-between voyages, and did not implement any procedures for screening
 16   or testing existing or new passengers boarding the ship for the Hawaii-bound
 17   voyage.
 18         104. Defendants did not notify passengers who were scheduled to board the
 19   vessel on February 21, 2020, that passengers from the prior Mexico trip had
 20   reported COVID-19 symptoms, or of the fact that passengers remaining on board
 21
 22
      12
        It has since been discovered that other Californians suffered from and died as a
 23   result of COVID-19 prior to the February 11, 2020 cruise aboard the M/V GRAND
 24   PRINCESS. Nevertheless the death of a Placer County resident who traveled on the
      M/V GRAND PRINCESS’s February 11, 2020 cruise to Mexico spurred the state’s
 25   initial stay-at-home orders. See Placer County Announces Death of Patient with
      COVID-19, March 4, 2020, https://www.placer.ca.gov/6438/Death-of-patient-with-
 26   COVID-19 (last visited May 19, 2020); Bill Chapel, Coronavirus Deaths in
 27   Washington and California, Where Gov. Declares Emergency, NPR, March 4,
      2020, https://www.npr.org/sections/health-
 28   shots/2020/03/04/812121540/coronavirus-los-angeles-declares-emergency-and-u-s-
      reports-80-cases-in-13-states (last visited May 19, 2020).
                                                                     FIRST AMENDED COMPLAINT
                                             - 19 -                             No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 20 of 45 Page ID #:75



  1   the M/V GRAND PRINCESS had been exposed to and might be infected with
  2   and/or carrying the virus.
  3         105. On February 21, 2020, Plaintiffs embarked onto the M/V GRAND
  4   PRINCESS, and the ship departed the same day. The vessel sailed to Hawaii and
  5   made multiple stops on the Hawaiian Islands.
  6         106. On February 25, 2020, while Plaintiffs were in the midst of the Hawaii
  7   trip aboard the M/V GRAND PRINCESS, CARNIVAL and PRINCESS sent
  8   emails to passengers who disembarked from the San Francisco-to-Mexico trip on
  9   February 21. The email alerted the past passengers about their potential exposure to
 10   COVID-19 during their time on the cruise. No such notice was effectively provided
 11   to passengers who were onboard the ship on February 25, 2020.
 12         107. On February 29, 2020, the vessel left Hawaii.
 13         108. Upon information and belief, increased sanitary precautions did not
 14   begin onboard the M/V GRAND PRINCESS until on or about March 3, 2020.
 15         109. CARNIVAL and PRINCESS did not inform the passengers on board
 16   the M/V GRAND PRINCESS of COVID-19 cases in passengers who traveled on
 17   the ship’s Mexico trip until March 4, 2020, when, early in the morning, the
 18   Plaintiffs and other members of the proposed Class received a health advisory. The
 19   advisory explained that the ship would no longer be traveling to Ensenada, Mexico,
 20   as originally scheduled for March 5, and would instead return directly to San
 21   Francisco. Further, the advisory alerted passengers to the investigation of a “small
 22   cluster of COVID-19 cases in Northern California connected to” the M/V GRAND
 23   PRINCESS’s Mexico trip, and informed passengers of their potential exposure to
 24   the virus.
 25         110. Additionally, the advisory asserted that COVID-19 causes “mild
 26   illness is about 80% of cases,” and that only “[a]bout 20% of people develop more
 27   severe symptoms.”
 28
                                                                     FIRST AMENDED COMPLAINT
                                             - 20 -                             No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 21 of 45 Page ID #:76



  1         111. The March 4, 2020 health advisory suggested that passengers traveling
  2   on the Hawaii trip had already reported suffering from COVID-19 symptoms, and
  3   instructed other passengers who were experiencing or had at any time during the
  4   trip experienced symptoms “of acute respiratory illness with fever chills or cough”
  5   to immediately contact the ship’s Medical Center. Finally, the advisory
  6   recommended that passengers wash their hands, use hand sanitizer, avoid contact
  7   with those suffering from respiratory illness, cover their noses and mouths when
  8   coughing and sneezing, and avoid touching their eyes and face. It did not make any
  9   recommendations for quarantine or social distancing measures.
 10         112. The March 4th health advisory was signed by Grant Tarling, MD,
 11   MPH , the Group Senior Vice President and Chief Medical Officer for CARNIVAL
 12   and its subsidiary PRINCESS. Tarling is the co-author of an article about
 13   respiratory viruses onboard cruise ships. The study acknowledged that cruise ships
 14   “represent a potential source for introduction of novel or antigenically drifted
 15   influenza virus strains to the United States” and that cruise ship characteristics, such
 16   as “close quarters and prolonged contact among travelers on ships and during land-
 17   based tours before embarkation, increase the risk of communicable disease
 18   transmission.”13
 19         113. Upon information and belief, individuals who had continued on from
 20   the prior leg of the cruise to and from Mexico began cabin-based quarantine for the
 21   first time on or around March 4, 2020. At that time, Defendants cancelled only
 22   large public gatherings, and continued hosting other events that followed the
 23   “Princess Patter,” including Formal Night and its associated dinner.
 24         114. Spurred by the COVID-19 outbreak on the M/V GRAND PRINCESS
 25   and the death of a passenger who had been on the Mexico trip, Governor Gavin
 26
 27   13
        Kimberly B. Rogers, MPH, Shahrokh Roohi, MPH, Timothy M. Uyeki, MD, et
 28   al., Laboratory-based respiratory virus surveillance pilot project on select cruise
      ships in Alaska, 2013-2015, Journal of Travel Medicine 2017, 1-6, at 2 (2017).
                                                                       FIRST AMENDED COMPLAINT
                                              - 21 -                              No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 22 of 45 Page ID #:77



  1   Newsom declared a state of emergency on March 4, 2020, to manage the COVID-
  2   19 outbreak. As a result, the State of California refused to allow the vessel into port
  3   in San Francisco, forcing the vessel to anchor off the city’s coast. Governor
  4   Newsom stated at a press conference that there were 11 passengers and 10 crew
  5   members experiencing symptoms.
  6         115. On or about Thursday, March 5, 2020, two weeks after the ship sailed,
  7   Defendants instituted some operational changes, including cabin/state room
  8   quarantine, meal service within the cabins/state rooms, and cessation of daily
  9   turndown service and communal activities.
 10         116. On or about March 9, 2020, the ship was allowed to sail and arrived in
 11   the San Francisco Bay escorted by the Coast Guard. The ship docked in the Port of
 12   Oakland met by ambulances and medical personnel. During the night, a CDC
 13   employee, in full hazmat gear, knocked on the door of the cabins asking passengers
 14   if they had any symptoms.
 15         117. On or about March 10, 2020, passengers, including Plaintiffs, were
 16   finally allowed to disembark. Most were shuttled to Travis Air Force Base in
 17   Solano County, California for further quarantine. Other passengers were transported
 18   to Asilomar State Beach and Conference Grounds in Pacific Grove, or to other
 19   military bases, including Dobbins Air Force Base.
 20         118. At the time of this filing, Defendant CARNIVAL has cancelled future
 21   cruises embarking from San Francisco through the end of 2020. However,
 22   CARNIVAL’s website indicates that it intends to begin operating certain cruise
 23   ships as early as August 1, 2020, potentially posing grave threats to their
 24   passengers, crew members, and the public health.14
 25         119. If Plaintiffs had known the serious and actual risks of contracting or
 26   spreading COVID-19 while onboard the M/V GRAND PRINCESS, including
 27
      14
 28     See Carnival, Health and Safety Updates, https://www.carnival.com/health-and-
      sailing-updates (last visited June 1, 2020).
                                                                       FIRST AMENDED COMPLAINT
                                              - 22 -                              No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 23 of 45 Page ID #:78



  1   because passengers from the M/V GRAND PRINCESS’s San Francisco-to-Mexico
  2   trip had suffered from COVID-19 and / or that passengers exposed to COVID-19
  3   on the Mexico trip remained onboard the M/V GRAND PRINCESS, Plaintiffs
  4   would not have sailed on the February 21, 2020, roundtrip voyage to Hawaii.
  5          120. As a direct and proximate result of Defendants’ acts and omissions,
  6   Plaintiff NANCY ALVIS became infected with COVID-19. She began showing
  7   symptoms while onboard the M/V GRAND PRINCESS, but when she sought
  8   medical care on the ship, the only aid she received was ibuprofen that was sent to
  9   her cabin.
 10          121. As a direct and proximate result of Defendants’ acts and omissions,
 11   Plaintiff PAMELA GIUSTI became infected with and was diagnosed and treated
 12   for COVID-19 in an intensive care unit at Kaiser Permanente Medical Center.
 13          122. As a direct and proximate result of the negligence and gross
 14   negligence of Defendants in exposing Plaintiffs and Class Members to actual risk of
 15   immediate physical injury, Plaintiffs and Class Members have suffered injuries and
 16   emotional distress of the nature and type that reasonable persons would suffer under
 17   the circumstances alleged in this Complaint, including, but not limited to, suffering
 18   anguish, fright, horror, nervousness, grief, anxiety, worry, shock, humiliation and
 19   shame.
 20          123. Plaintiffs and Class Members were traumatized by the fear of
 21   developing COVID-19 as well as by their confinement on an infected vessel in
 22   isolation and for two weeks, on military bases, in some cases knowing that their
 23   friends and loved ones were suffering from, or could contract, a potentially lethal
 24   illness.
 25          124. Furthermore, as public health experts and physicians learn more about
 26   the myriad ways COVID-19 attacks and damages the body, Plaintiffs and Class
 27   Members develop new and evolving medical fears and uncertainties that require
 28   and will continue to require medical diagnostic exams. Plaintiffs and the Class
                                                                     FIRST AMENDED COMPLAINT
                                             - 23 -                             No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 24 of 45 Page ID #:79



  1   Members are suffering and will continue to suffer due to the ever-present fear and
  2   anxiety that they will or may later experience negative health outcomes or
  3   complications as a direct and proximate result of being exposed to, and potentially
  4   contracting, COVID-19 because of Defendants’ negligent and grossly negligent
  5   acts and omissions.
  6           125. It is expected that, as a result of Defendants’ negligence and gross
  7   negligence, they will continue to suffer and will, in the future, require medical
  8   services outside of the kinds accepted as part of the typical wear and tear of daily
  9   life.
 10                                          NOTICE
 11           126. Section 16(A)(i) of the Passage Contract purports to require that
 12   claimants provide notice to PRINCESS and CARNIVAL of any potential claims.
 13   Although Plaintiffs do not concede that this provision is enforceable, Plaintiffs and
 14   Class Members have complied with this requirement by providing written notice to
 15   Defendants’ electronically on April 7, 2020; April 20, 2020; April 27, 2020; May 1,
 16   2020.
 17                            CLASS ACTION ALLEGATIONS
 18           127. Plaintiffs bring this lawsuit as a class action on behalf of themselves
 19   and all similarly-situated persons pursuant to Federal Rules of Civil Procedure
 20   23(a) and (b)(1), (b)(2), (b)(3), and/or (c)(4). This action satisfies the applicable
 21   numerosity, commonality, typicality, adequacy, predominance, and/or superiority
 22   requirements of those provisions.
 23           128. The proposed Class is defined as follows: All persons in the United
 24   States, who sailed as passengers on the M/V GRAND PRINCESS cruise from San
 25   Francisco, California, leaving on February 21, 2020, roundtrip to Hawaii.
 26           129. Excluded from the proposed Class are: (1) CARNIVAL and
 27   PRINCESS, any entity or division in which either have a controlling interest, and
 28   its legal representatives, officers, directors, assigns and successors; (2) the judicial
                                                                        FIRST AMENDED COMPLAINT
                                               - 24 -                              No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 25 of 45 Page ID #:80



  1   officer(s) to whom this case is assigned and the judicial officer(s)’ immediate
  2   family and legal staff; and (3) governmental entities. Plaintiffs reserve the right to
  3   amend the Class definition if discovery and further investigation reveal that the
  4   Class should be expanded, otherwise divided into subclasses, or modified in any
  5   other way.
  6         130. The individual Plaintiffs named in this complaint support the use of the
  7   class action mechanism to achieve economy, efficiency, fairness and consistency of
  8   result by determining the important common questions raised in this action on a
  9   common basis.
 10         A.     Numerosity
 11         131. There were, on information and belief, approximately 2,422
 12   passengers on the M/V GRAND PRINCESS for the cruise that is the subject of this
 13   action. Their exact number and identities can be readily ascertained from
 14   Defendants’ records. The individual joinder of all passengers is impractical, and the
 15   class action procedure is more practical, cost-effective, inclusive, and efficient than
 16   multiple lawsuits on the common questions of law and fact that unite the class, or
 17   piecemeal and incomplete individual joinder. The disposition of the claims of these
 18   Class Members in a single action will provide substantial benefits to all parties and
 19   to the Court. Class Members are readily identifiable from information and records
 20   in PRINCESS’S possession, custody, or control, as well as from records kept by the
 21   Department of Health and Human Services.
 22         B.     Typicality
 23         132. The claims of Plaintiffs are typical of the claims of Class Members in
 24   that Plaintiffs, like all Class Members, sailed on the leg of the M/V GRAND
 25   PRINCESS cruise that began on February 21, 2020. Plaintiffs, like all Class
 26   Members, have been damaged by Defendants’ misconduct in that they sailed on a
 27   cruise they would not have sailed on and suffered significant injury, emotional
 28   distress and economic damage caused by the negligence of the Defendants. The
                                                                       FIRST AMENDED COMPLAINT
                                              - 25 -                              No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 26 of 45 Page ID #:81



  1   factual bases of CARNIVAL and PRINCESS’s misconduct are common to all
  2   Class Members and represent a common thread of misconduct resulting in injury to
  3   all Class Members.
  4         C.     Adequate Representation
  5         133. Plaintiffs ROBERT ARCHER, MARLENE ARCHER, PAMELA
  6   GIUSTI, MICHAEL GIUSTI, VALERIE PASQUINI WILLSEA, MICHAEL R.
  7   NEKY, GINA M. PALLOTTA, JOSEPH CLARK, VIOLA CLARK, RAUL
  8   PANGILINAN, DENCY PANGILINAN, AMY ROTHMAN, JORDAN BLYNN,
  9   JOSEPH BALLIN, VICTORIA BALLIN, DAVID LEANDRES, and DIANNE
 10   LEANDRES will fairly and adequately represent and protect the interests of the
 11   Class Members. Plaintiffs ROBERT ARCHER, MARLENE ARCHER, PAMELA
 12   GIUSTI, MICHAEL GIUSTI, VALERIE PASQUINI WILLSEA, MICHAEL R.
 13   NEKY, GINA M. PALLOTTA, JOSEPH CLARK, VIOLA CLARK, RAUL
 14   PANGILINAN, DENCY PANGILINAN, AMY ROTHMAN, JORDAN BLYNN,
 15   JOSEPH BALLIN, VICTORIA BALLIN, DAVID LEANDRES, and DIANNE
 16   LEANDRES have retained counsel with substantial experience in prosecuting class
 17   actions, aggregate suits, and mass torts.
 18         134. Plaintiffs ROBERT ARCHER, MARLENE ARCHER, PAMELA
 19   GIUSTI, MICHAEL GIUSTI, VALERIE PASQUINI WILLSEA, MICHAEL R.
 20   NEKY, GINA M. PALLOTTA, JOSEPH CLARK, VIOLA CLARK, RAUL
 21   PANGILINAN, DENCY PANGILINAN, AMY ROTHMAN, JORDAN BLYNN,
 22   JOSEPH BALLIN, VICTORIA BALLIN, DAVID LEANDRES, and DIANNE
 23   LEANDRES and their counsel are committed to vigorously prosecuting this action
 24   on behalf of all Class Members, and have the financial resources to do so. Neither
 25   Plaintiffs ROBERT ARCHER, MARLENE ARCHER, PAMELA GIUSTI,
 26   MICHAEL GIUSTI, VALERIE PASQUINI WILLSEA, MICHAEL R. NEKY,
 27   GINA M. PALLOTTA, JOSEPH CLARK, VIOLA CLARK, RAUL
 28   PANGILINAN, DENCY PANGILINAN, AMY ROTHMAN, JORDAN BLYNN,
                                                                    FIRST AMENDED COMPLAINT
                                              - 26 -                           No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 27 of 45 Page ID #:82



  1   JOSEPH BALLIN, VICTORIA BALLIN, DAVID LEANDRES, and DIANNE
  2   LEANDRES nor their counsel have interests adverse to those of the Class
  3   Members.
  4         D.     Predominance of Common Issues
  5         135. There are numerous questions of law and fact, including those related
  6   to Defendants’ knowledge, conduct, and duty throughout the events described in
  7   this Complaint, common to Plaintiffs and Class Members that predominate over
  8   any question affecting only individual Class Members, the answers to which will
  9   advance resolution of the litigation as to all Class Members. These common legal
 10   and factual issues include, inter alia:
 11                a.     what Defendants knew about the presence and risks associated
 12   with the COVID-19 virus, and contagions generally, and when they knew it;
 13                b.     whether Defendants should have canceled the subject cruise to
 14   avoid exposing passengers to a deadly pathogen and/or taken other steps to avoid
 15   exposing passengers to a deadly pathogen;
 16                c.     whether Defendants had a duty to decontaminate the M/V
 17   GRAND PRINCESS after they knew or should have known that individuals who
 18   had been aboard the M/V GRAND PRINCESS prior to the subject cruise were or
 19   were potentially carriers of the COVID-19 virus, and/or after it had been disclosed
 20   prior to embarking on the subject leg of the cruise that passengers on the
 21   DIAMOND PRINCESS had perished due to the COVID-19 virus;
 22                d.     whether Defendants knew or should have known that passengers
 23   and crew who had been aboard the M/V GRAND PRINCESS prior to the subject
 24   cruise were exposed to or were potentially carriers of the COVID-19 virus;
 25                e.     whether the fact that prior passengers and crew had been
 26   exposed to or were potential carriers of the COVID-19 virus constitutes a material
 27   fact reasonable consumers would have considered in deciding whether to embark
 28   on the subject cruise;
                                                                     FIRST AMENDED COMPLAINT
                                                - 27 -                          No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 28 of 45 Page ID #:83



  1                 f.    whether Defendants had a duty to disclose that passengers and
  2   crew who had been aboard the M/V GRAND PRINCESS prior to the subject cruise
  3   were exposed to or were potentially carriers of the COVID-19 virus, and other
  4   relevant information;
  5                 g.    whether Defendants failed to disclose that passengers and crew
  6   who had been aboard the M/V GRAND PRINCESS prior to the subject cruise were
  7   or were potentially carriers of the COVID-19 virus and other relevant information;
  8                 h.    interpretation of the applicable contract documents and the
  9   associated “Passenger Bill of Rights” incorporated therein;
 10                 i.    whether Defendants acted as alter egos and/or agents, such that
 11   they should be held jointly liable for the conduct alleged herein;
 12                 j.    whether CARNIVAL is liable for the acts, omissions, and
 13   violations described in this Complaint;
 14                 k.    whether PRINCESS is liable for the acts, omissions, and
 15   violations described in this Complaint; and
 16                 l.    whether the conduct of any or all of the defendants warrants the
 17   imposition of punitive damages to vindicate the societal interest in punishment and
 18   deterrence.
 19         E.      Superiority
 20         136. Plaintiffs and Class Members have all suffered and will continue to
 21   suffer harm and damages as a result of CARNIVAL’s and PRINCESS’s unlawful
 22   and wrongful conduct. A class action is superior to other available methods for the
 23   fair and efficient adjudication of this controversy.
 24         137. Absent a class action, most Class Members would likely find the cost
 25   of litigating their claims prohibitively high and would therefore have no effective
 26   remedy at law. Because of the relatively small size of the individual Class
 27   Members’ claims (compared to the cost of litigation), it is likely that only a few
 28   Class Members could afford to seek legal redress for Defendants’ misconduct.
                                                                      FIRST AMENDED COMPLAINT
                                              - 28 -                             No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 29 of 45 Page ID #:84



  1   Absent a class action, Class Members will continue to incur damages, and
  2   Defendants’ misconduct will continue without remedy.
  3         138. Class treatment of common questions of law and fact is superior to
  4   other available procedures, such as multiple individual actions or piecemeal
  5   litigation because class treatment will conserve the resources of the courts and the
  6   litigants, and will promote consistency and efficiency of adjudication.
  7         F.       Limited Fund
  8         139. In an abundance of caution, Plaintiffs take note of the presently
  9   apparent financial circumstances of CARNIVAL and/or PRINCESS to allege the
 10   possibility that their assets and resources available to fairly compensate Plaintiffs
 11   and Class Members, to satisfy appropriate punitive damages awards, and/or
 12   otherwise fairly address the claims against them may constitute a “limited fund”
 13   within the meaning of Ortiz v. Fibreboard Corp., 527 U.S. 815 (1999), such that
 14   class certification under Rule 23(b)(1)(B) is necessary and appropriate as a matter
 15   of due process and equity.
 16         G.       Mass Action
 17         140. In the alternative, this matter should proceed as a mass action, as
 18   defined in 28 U.S.C. § 1332 (d)(11)(B)(i) and should be tried jointly on the ground
 19   that plaintiffs’ claims involve common questions of law or fact, including as set
 20   forth above.
 21         141. Plaintiffs’ individual claims exceed the required jurisdictional amount
 22   of $75,000.00.
 23                                 CLAIMS FOR RELIEF
 24                          FIRST CAUSE OF ACTION
                       NEGLIGENCE AGAINST ALL DEFENDANTS
 25
 26         142. Plaintiffs re-allege all allegations in all preceding paragraphs as if
 27   alleged fully herein.
 28
                                                                       FIRST AMENDED COMPLAINT
                                              - 29 -                              No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 30 of 45 Page ID #:85



  1         143. Defendants owed Plaintiffs, and the Class, who were passengers who
  2   boarded the M/V GRAND PRINCESS on February 21, 2020, a duty to ensure that
  3   they would not be exposed to an unreasonable risk of harm.
  4         144. Likewise, Defendants owed Plaintiffs and the Class a duty to take
  5   actions to prevent and mitigate the risk of threats to passengers’ health and safety,
  6   including by ensuring that the M/V GRAND PRINCESS was properly cleaned,
  7   disinfected, and safely maintained.
  8         145. Defendants knew or should have known that cruise ships pose an
  9   especially severe risk of viral outbreak. Defendants knew or should have known
 10   that cruise ships owned and operated by Defendants had been the sites of prior,
 11   lethal outbreaks of COVID-19, and should have been aware of new guidelines for
 12   the cruise industry published by Dr. Hadjichristoulou and a team of European
 13   experts on February 3, 2020. In particular, Defendants had knowledge of the actual
 14   risks facing passengers based on the outbreak of the virus on the DIAMOND
 15   PRINCESS a mere three weeks prior to the instant outbreak.
 16         146. Defendants knew or should have known that passengers traveling on
 17   the M/V GRAND PRINCESS had suffered COVID-19 symptoms and that
 18   passengers aboard the M/V GRAND PRINCESS’s San Francisco-Mexico voyage
 19   who remained onboard the vessel for the instant voyage were or could have been
 20   exposed to and were or could have been carriers of the virus.
 21         147. Defendants knew or should have known that crew members aboard the
 22   M/V GRAND PRINCESS were or could have been exposed to COVID-19 and
 23   were or could have been carriers of the virus.
 24         148. Defendants failed to do what a reasonably careful cruise ship owner
 25   and operator would do under the circumstances.
 26         149. Defendants breached their duty to Plaintiffs and the Class when, with
 27   the aforementioned knowledge, Defendants nevertheless chose to embark on the
 28   San Francisco-Hawaii voyage.
                                                                      FIRST AMENDED COMPLAINT
                                              - 30 -                             No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 31 of 45 Page ID #:86



  1         150. Defendants also breached their duties when, with that same
  2   knowledge, they chose not to screen or medically examine any passengers or crew,
  3   including the approximately sixty-two passengers and over 1,000 crew members
  4   who had traveled on the San Francisco-Mexico trip and were also traveling on the
  5   San Francisco-Hawaii trip.
  6         151. Defendants further breached their duties to Plaintiffs and the Class
  7   when, with the above-mentioned knowledge, Defendants boarded, without
  8   additional decontamination and screening protocols, Plaintiffs and the Class onto
  9   the likely infested ship and negligently chose not to notify Plaintiffs and the Class
 10   of: the actual risk that the ship was infested with COVID-19 due to prior
 11   passengers’ infections; the actual and extreme risks of contracting COVID-19 while
 12   using facilities on the vessel; and/or the actual and extreme risks of contracting
 13   COVID-19 while mingling with passengers and crew who had traveled on the
 14   Mexico voyage.
 15         152. Additionally, Defendants breached their duties to Plaintiffs and the
 16   Class when, on or before February 25, 2020, Defendants repeatedly failed to notify
 17   passengers aboard the M/V GRAND PRINCESS during the San Francisco-Hawaii
 18   voyage that passengers on the Mexico voyage had been diagnosed with COVID-19,
 19   that one had died, and that certain passengers and crew from that trip remained
 20   onboard the M/V GRAND PRINCESS.
 21         153. If Defendants had adequately informed Plaintiffs and the Class prior to
 22   boarding, or at any other time, of the relevant information in Defendants’
 23   possession, including facts regarding the M/V GRAND PRINCESS, its prior
 24   passengers, continuing passengers and crew, lack of adequate screening, lack of
 25   adequate disinfecting procedures, lack of adequate quarantining procedures, and the
 26   actual risk of exposure, Plaintiffs and the Class could have made informed
 27   decisions about their health and their families’ health, including disembarking from
 28   or not boarding the vessel.
                                                                      FIRST AMENDED COMPLAINT
                                              - 31 -                             No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 32 of 45 Page ID #:87



  1         154. Defendants repeatedly breached their duties to Plaintiffs and the Class
  2   when, throughout the San Francisco-Hawaii voyage, with the aforementioned
  3   knowledge, they repeatedly chose not to inform Plaintiffs of the continuing and
  4   growing risks of contracting COVID-19, and chose not to provide Plaintiffs with
  5   the informed option to disembark at one of the vessel’s ports of call.
  6         155. Finally, Defendants continued to breach their duties to Plaintiffs and
  7   the Class when, throughout the duration of the M/V GRAND PRINCESS’s San
  8   Francisco-Hawaii voyage, with the aforementioned knowledge and without any
  9   warning to Plaintiffs and the Class, they, inter alia, chose not to implement
 10   quarantine or social distancing protocols; chose to continue operating large, public
 11   gatherings and meals; chose to continue to operate daily turndown service; and
 12   chose to continue hosting communal activities.
 13         156. As a direct and proximate result of Defendants’ failure to safeguard
 14   Plaintiffs and the Class, Plaintiffs and the Class were at actual risk of immediate
 15   physical injury.
 16         157. As a direct and proximate result of Defendants’ breach of their duties
 17   of care, Plaintiff NANCY ALVIS became infected with and ill from COVID-19.
 18         158. As a direct and proximate result of Defendants’ breach of their duties
 19   of care, Plaintiff PAMELA GIUSTI became infected and was diagnosed and treated
 20   for COVID-19 in an intensive care unit at Kaiser Permanente Medical Center.
 21         159. As a direct and proximate result of the aforementioned negligence of
 22   Defendants in exposing them to actual risk of immediate physical injury, Plaintiffs
 23   and the Class have suffered physical injury, emotional distress of the nature and
 24   type that reasonable persons would suffer under the circumstances alleged in this
 25   Complaint, including, but not limited to, suffering, anguish, fright, horror,
 26   nervousness, grief, anxiety, worry, shock, humiliation and shame. They were
 27   traumatized by the fear of developing COVID-19. They were confined on an
 28   infected vessel in isolation and then were confined at Travis Air Force Base for two
                                                                       FIRST AMENDED COMPLAINT
                                              - 32 -                              No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 33 of 45 Page ID #:88



  1   weeks. It is expected that they will continue to suffer and will, in the future, require
  2   medical services not of a kind generally anticipated as part of the effects of daily
  3   life.
  4                         SECOND CAUSE OF ACTION
                   GROSS NEGLIGENCE AGAINST ALL DEFENDANTS
  5
  6           160. Plaintiffs re-allege all allegations in all preceding paragraphs as if
  7   alleged fully herein.
  8           161. Defendants owed duties to Plaintiffs and the Class to: safeguard
  9   against and mitigate the risks of passenger injury and illness; appropriately disinfect
 10   and sanitize the M/V GRAND PRINCESS, in light of the circumstances of a global
 11   pandemic; notify Plaintiffs and the Class of the actual and especially high risk of
 12   contracting COVID-19 aboard the M/V GRAND PRINCESS; disembark
 13   passengers and crew members who had likely come into contact with individuals
 14   infected with COVID-19;and implement medical screening and examination
 15   protocols for crew and passengers.
 16           162. Defendants knew of the unreasonably high risk of viral contagion of
 17   COVID-19 on cruise ships, and Defendants knew that it was especially dangerous
 18   to expose Plaintiffs and the rest of the Class to COVID-19 in light of the situation
 19   on the DIAMOND PRINCESS off the coast of Japan only 3 weeks prior.
 20           163. Defendants’ conduct in deciding to continue to operate the M/V
 21   GRAND PRINCESS with Plaintiffs and the Class aboard, even with the
 22   aforementioned knowledge, demonstrates an intentional failure to do what a
 23   reasonably careful cruise ship owner and operator would do under the
 24   circumstances, exhibits a willful and conscious disregard for the safety of Plaintiffs
 25   and the Class, and evidences recklessness and indifference by Defendants, which
 26   constitutes gross negligence.
 27           164. Defendants’ failure to abide by the guidelines issued on February 3,
 28   2020, by not disembarking, on February 21, 2020, passengers known to have been
                                                                        FIRST AMENDED COMPLAINT
                                               - 33 -                              No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 34 of 45 Page ID #:89



  1   in casual contact with individuals who reported COVID-19 symptoms constitutes a
  2   failure to provide even a modicum of care to Plaintiffs and the Class. Furthermore,
  3   the continued and repeated choice not to quarantine or otherwise shelter in their
  4   cabins the passengers and crew members who traveled on the San Francisco-
  5   Mexico voyage demonstrates a willful and conscious disregard for the rights and
  6   safety of others and amounts to an extreme departure of what a reasonably careful
  7   cruise ship owner and operator would do.
  8         165. Defendants’ choice not to warn Plaintiffs and the Class of their actual
  9   risk of harm in being exposed to COVID-19, either prior to boarding or while they
 10   were already on board, in light of the prior passenger who came down with
 11   symptoms and later died, along with others from that prior voyage that exhibited
 12   symptoms, and the crew member who disembarked during this voyage due to
 13   COVID-19-related illness, constitutes a failure to provide even a modicum of care
 14   to Plaintiffs and the Class. The continued and repeated choice not to provide
 15   passengers with notice of the actual risks facing them demonstrates a willful and
 16   conscious disregard for the rights and safety of others and amounts to an extreme
 17   departure of what a reasonably careful cruise ship owner and/or operator would do.
 18         166. Moreover, Defendants’ behavior demonstrated a willful and conscious
 19   disregard for the rights and safety of others, and an extreme departure of what a
 20   reasonably careful cruise ship owner and/or operator would do in their continued
 21   and repeated choices to: not effectively sanitize and disinfect the M/V GRAND
 22   PRINCESS, either before or during the San Francisco-Hawaii voyage; not institute
 23   medical screening and examinations for passengers and crew members; host large
 24   social gatherings and meals; conduct daily turn-down service; and not implement
 25   quarantine or social distance protocols until March 5, 2020. These decisions
 26   manifest Defendants’ utter failure to provide even a modicum of care to Plaintiffs
 27   and the Class.
 28
                                                                     FIRST AMENDED COMPLAINT
                                             - 34 -                             No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 35 of 45 Page ID #:90



  1         167. Defendants chose to place profits over people, including the safety of
  2   their passengers, crew, and the general public in continuing to operate business as
  3   usual, despite their knowledge of the actual—potentially lethal—risk to Plaintiffs
  4   and the Class.
  5         168. As a direct and proximate result of Defendants’ conduct, Plaintiffs
  6   were placed at actual, continual risk of immediate, and potentially fatal, physical
  7   injury.
  8         169. Indeed, as a direct and proximate result of Defendants’ extreme
  9   departure from the ordinary standard of care and their failure to meet their duties of
 10   care to Plaintiffs and the Class by providing even scant care, Plaintiff NANCY
 11   ALVIS became infected with and ill from COVID-19.
 12         170. As a direct and proximate result of Defendants’ breach of their duties
 13   of care, Plaintiff PAMELA GIUSTI became infected with and was diagnosed and
 14   treated for COVID-19 in an intensive care unit at Kaiser Permanente Medical
 15   Center.
 16         171. Finally, as a direct and proximate result of Defendants’ gross
 17   negligence in exposing Plaintiffs and the Class to actual risk of immediate physical
 18   injury, Plaintiffs and the Class have suffered emotional distress of the nature and
 19   type that reasonable persons would suffer under the circumstances alleged in this
 20   Complaint, including, but not limited to, suffering, anguish, fright, horror,
 21   nervousness, grief, anxiety, worry, shock, humiliation and shame. They were
 22   traumatized by the fear of developing COVID-19. They were confined on an
 23   infected vessel in isolation and then were confined at federal facilities, including
 24   Travis Air Force Base, for approximately two weeks. It is expected that they will
 25   continue to suffer and will, in the future, require medical services not of a kind
 26   generally accepted as a typical part of daily life.
 27
 28
                                                                       FIRST AMENDED COMPLAINT
                                               - 35 -                             No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 36 of 45 Page ID #:91



  1                       THIRD CAUSE OF ACTION
                NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
  2
  3         172. Plaintiffs re-allege all allegations in all preceding paragraphs as if
  4   alleged fully herein.
  5         173. Defendants knew or should have known of the actual risk of viral
  6   contagion of COVID-19 aboard cruise ships, and, in light of the situation on the
  7   DIAMOND PRINCESS only 3 weeks prior to the instant voyage on the M/V
  8   GRAND PRINCESS, Defendants knew or should have known that it was especially
  9   dangerous to expose Plaintiffs and the rest of the Class to COVID-19.
 10         174. Defendants also knew or should have known that passengers aboard
 11   the San Francisco-to-Mexico trip on the M/V GRAND PRINCESS had experienced
 12   symptoms of COVID-19 and were eventually diagnosed with COVID-19.
 13         175. Nevertheless, Defendants chose to board Plaintiffs and the Class onto
 14   the M/V GRAND PRINCESS on February 21, 2020 without instituting any
 15   procedures for medical screening or examination. Defendants then chose to embark
 16   upon the Hawaii-bound voyage, essentially trapping Plaintiffs and the Class on a
 17   vessel infested with COVID-19. Throughout the duration of the trip, Defendants
 18   continually and repeatedly: failed to take any effective actions to prevent or
 19   mitigate the spread of COVID-19 throughout the crew members and/or passengers;
 20   failed to alert passengers to the possibility of infection aboard the ship; hosted and
 21   encouraged participation in large group activities and events that Defendants knew
 22   could lead to large-scale infection among the crew and passengers.
 23         176. These choices by Defendants created a dangerous and threatening
 24   environment in which Plaintiffs and the Class were forced to live for two weeks, at
 25   all times directly at risk of becoming infected with, made ill by, and/or spreading
 26   COVID-19.
 27         177. As the direct and proximate result of Defendants’ actions and
 28   omissions throughout the duration of their voyage aboard the M/V GRAND

                                                                       FIRST AMENDED COMPLAINT
                                              - 36 -                              No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 37 of 45 Page ID #:92



  1   PRINCESS, Plaintiffs and members of the Class were in the “zone of danger,”
  2   where they were at immediate risk of actual physical harm, including the potential
  3   of contracting COVID-19, suffering from the illness—including experiencing
  4   shortness of breath, coughing, body aches, fever, and/or any number of yet-to-be-
  5   identified future ailments, such as liver damage, kidney failure, or blood clotting—
  6   and potentially death as a result of the virus.
  7         178. Plaintiffs and members of the Class experienced severe psychic
  8   injuries, of the nature and type that reasonable persons would suffer under the
  9   circumstances alleged in this Complaint, when they were forced to watch first hand
 10   as their friends and family members became ill with COVID-19, feared for their
 11   own safety and well-being, and continue to fear that they may begin exhibiting
 12   symptoms or health complications not yet identified as a result of COVID-19.
 13   Plaintiffs suffered physical and emotional injury as the direct and proximate result
 14   of Defendants’ misconduct.
 15         179. As a direct and proximate result of Defendants’ extreme departure
 16   from the ordinary standard of care and their failure to meet their duties of care to
 17   Plaintiffs and the Class by providing even scant care, Plaintiff NANCY ALVIS
 18   became infected with and ill from COVID-19.
 19         180. Finally, as a direct and proximate result of Defendants’ gross
 20   negligence in exposing Plaintiffs and the Class to actual risk of immediate physical
 21   injury, Plaintiffs and the Class have suffered emotional distress of the nature and
 22   type that reasonable persons would suffer under the circumstances alleged in this
 23   Complaint, including, but not limited to, suffering, anguish, fright, horror,
 24   nervousness, grief, anxiety, worry, shock, humiliation and shame related to their
 25   own risk of contracting COVID-19 and the suffering they witnessed among their
 26   fellow passengers who contracted COVID-19. Plaintiffs and members of the class
 27   were traumatized by the fear of their family members, friends and fellow
 28   passengers developing COVID-19 and by the threat to their own health of
                                                                       FIRST AMENDED COMPLAINT
                                               - 37 -                             No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 38 of 45 Page ID #:93



  1   becoming infected with the virus or suffering future negative health outcomes or
  2   complications related to exposure to and / or contraction of the virus.
  3         181. Plaintiffs and Class members were endangered and harmed by
  4   Defendants’ actions when they were forced into confinement on an infested vessel.
  5   That danger and harm continued when they were confined at federal facilities,
  6   including Travis Air Force Base, for approximately two weeks, as a result of the
  7   threat of viral outbreak created by Defendants’ actions. It is expected that Plaintiffs
  8   and the Class will continue to suffer and will, in the future, require medical services
  9   not of a kind generally anticipated as a typical part of daily life.
 10                      FOURTH CAUSE OF ACTION
               INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
 11
 12         182. Plaintiffs re-allege all allegations in all preceding paragraphs as if
 13   alleged fully herein.
 14         183. Defendants knew or should have known of the actual risk of viral
 15   contagion of COVID-19 aboard cruise ships, and, based on their experience with
 16   COVID-19 aboard the DIAMOND PRINCESS only 3 weeks prior to the instant
 17   voyage on the M/V GRAND PRINCESS, Defendants knew or should have known
 18   that it was especially dangerous to expose Plaintiffs and the rest of the Class to
 19   COVID-19.
 20         184. Defendants also knew or should have known that passengers aboard
 21   the San Francisco-to-Mexico trip on the M/V GRAND PRINCESS had experienced
 22   symptoms of COVID-19 and were eventually diagnosed with COVID-19.
 23         185. By or before the time of boarding passengers onto the M/V GRAND
 24   PRINCESS, on February 21, 2020, Defendants knew or should have known of the
 25   extreme risks to health and safety—including the possibility of death—presented by
 26   COVID-19.
 27         186. In light of this knowledge and experience, and particularly given that
 28   cruise ships present an especially heightened risk of contagion, Defendants
                                                                        FIRST AMENDED COMPLAINT
                                               - 38 -                              No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 39 of 45 Page ID #:94



  1   exhibited extreme and outrageous conduct when, inter alia, Defendants boarded
  2   Plaintiffs and the Class onto the M/V GRAND PRINCESS on February 21, 2020,
  3   for the Hawaii-bound trip without taking any effective measures to medically
  4   screen or examine passengers for COVID-19 symptoms.
  5         187. Defendants additionally acted extremely and outrageously when they
  6   chose not to effectively clean, sanitize, sterilize, or disinfect the M/V GRAND
  7   PRINCESS in between the Mexico trip and the Hawaii trip. Furthermore,
  8   Defendants’ decision to allow Plaintiffs and the Class to embark upon a voyage, on
  9   an ineffectively sanitized ship, with passengers and crew members who had been
 10   exposed to COVID-19 constituted extreme and outrageous conduct.
 11         188. Defendants’ decision to ignore recent protocols and recommendations
 12   issued by public health experts and experts in the cruise industry by not
 13   disembarking crew members and passengers who had been exposed to COVID-19
 14   on the M/V GRAND PRINCESS’s first voyage between San Francisco and Mexico
 15   was extreme and outrageous conduct.
 16         189. Defendants exhibited repeated and continued extreme and outrageous
 17   conduct when, during the San Francisco-to-Hawaii voyage upon the M/V GRAND
 18   PRINCESS, prior to March 4, 2020, Defendants failed to: alert Plaintiffs to the fact
 19   that at least one passenger on the prior voyage had been diagnosed with COVID-19
 20   and had come into contact with passengers and crew members currently on the ship;
 21   notify Plaintiffs and the Class about the actual and potential threat of exposure to,
 22   infection of, and the possibility of spreading, COVID-19 aboard the ship; failed to
 23   advise Plaintiffs and the Class about the possibility and health benefits of
 24   disembarking during the trip, at one of the vessel’s ports of call.
 25         190. Defendants continued to behave extremely and outrageously when
 26   they: encouraged Plaintiffs and the Class to continue mingling and participating in
 27   large group events and functions throughout the duration of the trip; continued to
 28   provide turn down service to passengers despite the fact that over 1,000 crew
                                                                       FIRST AMENDED COMPLAINT
                                              - 39 -                              No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 40 of 45 Page ID #:95



  1   members had been exposed to COVID-19 on the Mexico trip; and failed to institute
  2   any policies for quarantine, isolation, or social distancing for passengers until
  3   March 4, 2020.
  4         191. As a direct and proximate result of Defendants’ intentional and
  5   reckless behavior and omissions, Plaintiffs and the Class suffered severe emotional
  6   distress and physical harm.
  7         192. Plaintiffs and the Class were forced to watch as their friends and
  8   family members became ill with COVID-19, and, all the while, fear for their own
  9   safety and well-being. Plaintiffs suffered physical and emotional injury as the direct
 10   and proximate result of Defendants’ misconduct, and Plaintiffs continue to suffer
 11   from fear and anxiety that they may still begin exhibiting symptoms or experience
 12   as-yet-unidentified complications due to their exposure to and potential contraction
 13   of COVID-19 while aboard the M/V GRAND PRINCESS.
 14         193. As a direct and proximate result of Defendants’ extreme departure
 15   from the ordinary standard of care and their failure to meet their duties of care to
 16   Plaintiffs and the Class by providing even scant care, Plaintiff NANCY ALVIS
 17   became infected with and ill from COVID-19.
 18         194. As a direct and proximate result of Defendants’ departure from the
 19   ordinary standard of care and their failure to meet the duties they owed to Plaintiffs
 20   and the Class by providing even scant care, Plaintiff PAMELA GIUSTI became
 21   infected, and was diagnosed and treated for COVID-19 in an intensive care unit at
 22   Kaiser Permanente Medical Center.
 23         195. Finally, as a direct and proximate result of Defendants’ behavior,
 24   which exposed Plaintiffs and the Class to actual risk of immediate physical injury,
 25   Plaintiffs and the Class have suffered emotional distress of the nature and type that
 26   reasonable persons would suffer under the circumstances alleged in this Complaint,
 27   including, but not limited to, suffering, anguish, fright, horror, nervousness, grief,
 28   anxiety, worry, shock, humiliation, and shame related to their own risk of
                                                                       FIRST AMENDED COMPLAINT
                                              - 40 -                              No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 41 of 45 Page ID #:96



  1   contracting COVID-19 and the suffering they witnessed among their fellow
  2   passengers who contracted COVID-19. Plaintiffs and members of the class were
  3   traumatized by the fear of their family members, friends and fellow passengers
  4   developing COVID-19 and by the past and ongoing threat to their own health of
  5   becoming infected with the virus and potentially suffering from as-yet-unidentified
  6   negative health outcomes and complications.
  7          196. Plaintiffs and Class members were endangered and harmed by
  8   Defendants’ actions when they were forced into confinement on an infected vessel
  9   in isolation. That danger and harm continued when they were confined at federal
 10   facilities, including Travis Air Force Base, for approximately two weeks, as a result
 11   of the threat of viral outbreak created by Defendants’ actions. It is expected that
 12   Plaintiffs and the Class will continue to suffer and will, in the future, require
 13   medical services not of a kind generally accepted as part of the wear and tear of
 14   daily life.
 15          197. Throughout the events described in this Complaint, Defendants
 16   repeatedly acted with conscious, callous, and/or reckless disregard for the rights,
 17   interests, health and safety of their passengers, such that the imposition of punitive
 18   damages, under CA Civil Code Section 3294 and/or all other applicable law, is
 19   necessary and appropriate to punish them for their course of conduct, and to deter
 20   them and others, and protect the public, from the consequences of similar conduct.
 21
 22                                 PRAYER FOR RELIEF
 23          WHEREFORE, Plaintiffs, on behalf of themselves, and all others similarly
 24   situated, pray for judgment against Defendants, and each of them, as follows:
 25          1.     An order certifying the proposed Class pursuant to Fed. R. Civ. P. Rule
 26   23(a) and (b)(1), (b)(2), (b)(3) and/or (c)(4), designating Plaintiffs ROBERT
 27   ARCHER, MARLENE ARCHER, PAMELA GIUSTI, MICHAEL GIUSTI,
 28   VALERIE PASQUINI WILLSEA, MICHAEL R. NEKY, GINA M. PALLOTTA,
                                                                        FIRST AMENDED COMPLAINT
                                              - 41 -                               No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 42 of 45 Page ID #:97



  1   JOSEPH CLARK, VIOLA CLARK, RAUL PANGILINAN, DENCY
  2   PANGILINAN, AMY ROTHMAN, JORDAN BLYNN, JOSEPH BALLIN,
  3   VICTORIA BALLIN, DAVID LEANDRES, and DIANNE LEANDRES as named
  4   representatives of the Class and designating the undersigned as Class Counsel;
  5            2.   An award of damages totaling in excess of Five Million Dollars
  6   ($5,000,000.00), inclusive of compensatory damages for Plaintiffs’ injuries, including
  7   emotional pain and suffering and any other damages allowed by law, in an amount to
  8   be proven at trial;
  9            3.   An injunction requiring Defendants to: disclose to future passengers the
 10   nature and rate of risk of communicable disease upon their cruise ships; implement
 11   disinfecting and sanitizing procedures on each of their ships in between and during
 12   voyages; implement appropriate social distancing and physical distancing protocols to
 13   avoid or reduce the transmission of communicable pathogens; disembark and
 14   quarantine passengers when Defendants become aware of a heightened risk of
 15   communicable disease aboard a ship; and canceling or discontinuing the operation of
 16   cruises when Defendants know or should know of a potential deadly pathogen or
 17   similar aboard their ships.
 18            4.   An injunction requiring Defendants to provide for the ongoing medical
 19   monitoring and diagnostic examinations required to diagnose, prevent, and/or treat
 20   current or future injury related to Plaintiffs’ and Class Members’ exposure to and
 21   potential contraction of COVID-19, in light of the evolving scientific understanding
 22   of the full risk and scope of health outcomes related to and / or resulting from the
 23   virus;
 24            5.   An award of attorneys’ fees and costs, as allowed by law;
 25            6.   An award of pre-judgment and post-judgment interest, as provided by
 26   law;
 27            7.   Leave to amend this Complaint to conform to the evidence produced at
 28   trial; and
                                                                        FIRST AMENDED COMPLAINT
                                               - 42 -                              No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 43 of 45 Page ID #:98



  1         8.      For such other and further relief as the Court deems just and proper.
  2                               DEMAND FOR JURY TRIAL
  3         Plaintiffs hereby demand a jury trial as provided by Rule 38(a) of the Federal
  4   Rules of Civil Procedure.
  5
  6                                     Respectfully submitted,
  7   Dated:     June 2, 2020           NELSON & FRAENKEL LLP
  8
  9                                     By: /s/ Gretchen M. Nelson
 10                                     Gretchen M. Nelson (112566)
                                        gnelson@nflawfirm.com
 11                                     Carlos F. Llinás Negret (284746)
                                        cllinas@nflawfirm.com
 12                                     601 So. Figueroa Street, Suite 2050
                                        Los Angeles, CA 90017
 13                                     Telephone: 213-622-6469
 14                                     Facsimile: 213-622-6019

 15
 16   Dated:     June 2, 2020           MARY ALEXANDER & ASSOCIATES, P.C.
 17
 18                                     By: /s/ Mary E. Alexander
 19                                     Mary E. Alexander, Esq. (SBN 104173)
                                        malexander@maryalexanderlaw.com
 20                                     Brendan D.S. Way, Esq. (SBN 261705)
                                        bway@maryalexanderlaw.com
 21                                     44 Montgomery Street, Suite 1303
 22                                     San Francisco, California 94104
                                        Telephone: (415) 433-4440
 23                                     Facsimile: (415) 433-5440
 24
 25
 26
 27
 28
                                                                       FIRST AMENDED COMPLAINT
                                              - 43 -                              No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 44 of 45 Page ID #:99



  1   Dated:   June 2, 2020         LIEFF CABRASER HEIMANN &
                                    BERNSTEIN, LLP
  2
  3
                                    By: /s/ Elizabeth J. Cabraser
  4
                                    Elizabeth J. Cabraser (SBN 083151)
  5                                 ecabraser@lchb.com
                                    Jonathan D. Selbin (SBN 170222)
  6                                 jselbin@lchb.com
                                    275 Battery Street, 29th Floor
  7                                 San Francisco, CA 94111-3339
                                    Telephone: (415) 956-1000
  8                                 Facsimile: (415) 956-1008
  9                                 LIEFF CABRASER HEIMANN &
                                    BERNSTEIN, LLP
 10                                 Mark P. Chalos (Pro Hac Vice forthcoming)
                                    mchalos@lchb.com
 11                                 222 2nd Avenue South, Suite 1640
                                    Nashville, TN 37201
 12                                 Telephone: (615) 313-9000
                                    Facsimile: (212) 313-9965
 13
 14   Dated:   June 2, 2020         SAUDER SCHELKOPF LLC
 15
 16                                 By: /s/ Joseph G. Sauder
 17                                 Joseph G. Sauder (Pro Hac Vice
                                    forthcoming)
 18                                 jgs@sstriallawyers.com
                                    1109 Lancaster Avenue
 19                                 Berwyn, PA 19312
                                    Telephone: (888) 711-9975
 20                                 Facsimile: (610) 421-1326
 21
                                    Attorneys for Plaintiffs
 22
 23
 24
 25
 26
 27
 28
                                                                FIRST AMENDED COMPLAINT
                                         - 44 -                            No. 2:20-cv-04203
Case 2:20-cv-04203-RGK-SK Document 29 Filed 06/02/20 Page 45 of 45 Page ID #:100



   1                              CERTIFICATE OF SERVICE
   2         I, Elizabeth J. Cabraser, hereby certify that on June 2, 2020, I caused to be
   3   electronically filed FIRST AMENDED CLASS ACTION COMPLAINT FOR
   4   DAMAGES with the Clerk of the United States District Court for the Central
   5   District of California using the CM/ECF system, which shall send electronic
   6   notification to all counsel of record.
   7
   8                                            /s/ Elizabeth J. Cabraser
                                                Elizabeth J. Cabraser
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                        FIRST AMENDED COMPLAINT
                                                - 45 -                             No. 2:20-cv-04203
